        Case 2:18-cv-04997-GEKP Document 59 Filed 12/28/20 Page 1 of 1




DATE OF NOTICE: December 28, 2020

                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

D.A. NOLT, INC.                                    :      CIVIL ACTION
                      Plaintiff                    :
                                                   :
              v.                                   :
                                                   :
THE PHILADEPHIA MUNICIPAL                          :
AUTHORITY, et al.                                  :
                  Defendants                       :      NO. 18-4997


                           NOTICE OF STATUS CONFERENCE

       A STATUS CONFERENCE in the above matter has been scheduled for JANUARY 4,

2021 at 2:00 p.m. via telephone with the Hon. Gene E.K. Pratter, United States Courthouse, 601

Market Street, Philadelphia, PA 19106. The FINAL PRETRIAL CONFERENCE previously

scheduled for January 4, 2021 is CANCELLED.

       Counsel are instructed to telephone 571-353-2300 and enter conference code 311544098#

to be connected to the Judge.


                                                   s/Susan Flaherty
                                                   SUSAN FLAHERTY
                                                   Civil Courtroom Deputy to the
                                                   Honorable Gene E.K. Pratter
                                                   United States District Court Judge




Copies sent by ECF notification only.
